Citation Nr: 0725670	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depression, 
including as secondary to service-connected low back strain.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the right thumb, 
metacarpal joint, with osteoarthritis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint, right foot.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1986 to January 
1989.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and July 2004 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The RO in Waco, 
Texas certified this appeal to the Board for appellate 
review.

The veteran and his spouse testified in support of these 
claims at a videoconference hearing held before the 
undersigned Acting Veterans Law Judge in February 2007.  

The Board addresses the claims of entitlement to service 
connection for major depression, including as secondary to 
service-connected low back strain, and tinnitus, entitlement 
to an evaluation in excess of 20 percent for low back strain, 
and entitlement to an initial evaluation in excess of 10 
percent for Morton's neuroma with osteoarthritis of the first 
metatarsophalangeal joint, right foot from March 11, 2006 in 
the Remand section of this decision, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.




FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  The veteran is right handed.

3.  Since discharge, the veteran's right thumb disability has 
manifested as pain, including on motion, laxity, limited 
motion, increased on repetitive use, a weakened grip and poor 
dexterity and coordination, but has not caused a gap of more 
than two inches between the thumb pad and the fingers when 
the thumb is attempting to oppose the fingers.

4.  Prior to March 11, 2006, the veteran's right foot 
disability manifested as pain, tenderness and erythema.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a fracture of the right 
thumb, metacarpal joint, with osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. 
§§ 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5228 (2006).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for Morton's neuroma with osteoarthritis 
of the first metatarsophalangeal joint, right foot, prior to 
March 11, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated July 2003, before 
initially deciding those claims in a rating decision dated 
January 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of the aforementioned notice letter considered in 
conjunction with the content of letters VA sent to the 
veteran in May 2004 and March 2006 reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman. 

In the notice letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
pertinent information on disability evaluations and effective 
dates.  The RO also identified the evidence it had received 
in support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA any pertinent information or evidence he had, of which 
the RO had no knowledge.    

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records and post-service VA and 
private treatment records.  Since then, in a written 
statement received in December 2005, the veteran has 
indicated that he has no other evidence to submit in support 
of his claims.  

The RO also afforded the veteran VA examinations, during 
which VA examiners discussed the severity of the disorders at 
issue in this appeal.  The veteran does not now assert that 
the reports of these examinations are inadequate to decide 
the claims at issue in this decision.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

According to written statements submitted during the course 
of this appeal and the veteran's hearing testimony presented 
in February 2007, the evaluations initially assigned the 
veteran's right thumb and right foot disabilities do not 
accurately reflect the severity of his right thumb and right 
foot symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, with regard to a claim for increase, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40, 4.45 (2006).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(2005) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Right Thumb Disability 

The veteran alleges that his right thumb disability warrants 
the assignment of an initial evaluation in excess of 10 
percent.  Allegedly, such disability involves arthritis, 
causes pain and a chronically weakened grip, aggravated 
during cold days, necessitates the use of pain medication, 
and has hindered his ability to perform certain job duties.

The RO has evaluated the veteran's right thumb disability as 
10 percent disabling pursuant to Diagnostic Code (DC) 5228, 
which governs ratings of limitation of motion of the thumb.  
DC 5228 provides that a noncompensable (0 percent) evaluation 
is assignable for such limitation of motion affecting the 
major or minor thumb with a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
assignable for such limitation of motion affecting the major 
or minor thumb with a gap of one to two inches (2.5 to 5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 20 percent evaluation is 
assignable for such limitation of motion affecting the major 
or minor thumb with a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 
(2006).

An evaluation in excess of 20 percent is also assignable 
under DC 5224 if the evidence establishes unfavorable 
ankylosis of the major or minor thumb.  38 C.F.R. § 4.71a, DC 
5224 (2006).  

Also applicable to the veteran's claim is DC 5003, which 
provides that degenerative arthritis (including 
osteoarthritis) established by x-ray findings is to be 
evaluated on the basis of limitation of motion under the 
appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2006).  The appropriate DC for the specific 
joint involved in this case is DC 5228, noted above.

The evidence in this case establishes that the veteran's 
right thumb disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 10 percent under any applicable DC.

As previously indicated, the veteran had active service from 
January 1986 to January 1989.  In May 1987, he injured his 
right thumb and received treatment for associated tenderness, 
pain and limitation of motion.  X-rays revealed a non-
displaced fracture.  

Since discharge, the veteran has not sought treatment for 
right thumb complaints.  (Medical professionals have 
attributed multiple post-service hand complaints to 
conditions unrelated to the veteran's right thumb.)  However, 
he has undergone VA examinations, during which examiners 
noted pain, including on motion, laxity, limited motion, 
increased on repetitive use, a weakened grip, and poor 
dexterity and coordination of the right thumb.

More specifically, during a VA examination conducted in 
October 2003, the veteran reported intermittent right thumb 
stiffness, swelling and a weakened grip.  He indicated that 
these symptoms manifested three times weekly and lasted for 
three hours, during which time it was difficult to function 
with regard to daily activities.  He further indicated that 
he treated these symptoms, which had not resulted in any time 
lost from work, with Motrin.  

The examiner noted that the veteran was right hand dominant, 
was able to accomplish multiple physical tasks using his 
right thumb, could approximate the proximal transverse crease 
of his palm with his right hand fingertips, and had normal 
right hand strength.  The examiner also noted that the 
veteran had mild laxity of the right ulnar collateral 
ligament of the thumb and palmar abduction to 45 degrees 
(normal being 70 degrees).  The veteran had normal range of 
radial abduction and flexion of the right thumb.  X-rays 
revealed a healed fracture at the distal end of the right 
thumb with an angular deformity and mild hypertrophy.  Based 
on these findings, the examiner diagnosed status post 
fracture with subsequent osteoarthritis and a sprain and 
noted that this disability was causing poor grip strength and 
pain.

During a VA examination conducted in March 2006, the veteran 
reported constant right thumb pain when gripping and no 
flare-ups of such pain.  The examiner noted that the veteran 
was unable to approximate the tips of his fingers to the 
thumb and, when attempting to do so, had a spread of 1 
centimeter between the fingers and thumb.  The examiner also 
noted pain, including on motion, increased on repetitive use, 
poor dexterity, coordination and movement of the right thumb, 
an inability to pinch, grip objects, and hold them in his 
hand against resistance or between his thumb and fingers, 
active motion of the metacarpophalangeal joint to 55 degrees 
(initially) and then to 30 degrees (on repetitive use), 
active extension of the interphalangeal joint to 18 degrees 
(initially) and then to 12 degrees (on repetitive use), and 
active flexion of the interphalangeal joint to 18 degrees 
(initially) and then to 12 degrees (on repetitive use).  X-
rays revealed no evidence of old fracture or osteoarthritis.  

The pain, laxity, limited motion, weakened grip, and poor 
dexterity and coordination of the right thumb, increased on 
repetitive use, are contemplated in the 10 percent evaluation 
initially assigned the veteran's right thumb disability.  
According to the reports of VA examinations conducted since 
the veteran's discharge from service, during the appeal 
period at issue in this case, the right thumb disability has 
worsened to some extent, causing greater limitation of 
motion.  However, it has not worsened to such an extent that 
it causes a gap of more than two inches between the thumb pad 
and the fingers when the thumb is attempting to oppose the 
fingers.  An initial evaluation in excess of 10 percent is 
thus not assignable under DC 5228.  An initial evaluation in 
excess of 10 percent is also not assignable under any other 
pertinent DC or regulation, including as interpreted in 
DeLuca, as there is no evidence of ankylosis of the right 
thumb or additional functional loss during flare-ups or on 
repetitive use.  In fact, during the most recent VA 
examination, the veteran reported that he experienced no 
flare-ups of pain.  

2.  Right Foot Disability

The veteran alleges that his right foot disability warrants 
the assignment of an initial evaluation in excess of 10 
percent.  Allegedly, such disability causes severe pain 
daily, which is not relieved by medication, and sensitivity 
to touch and necessitates the use of orthotics.  

The RO has evaluated the veteran's right foot disability as 
10 percent disabling pursuant to Diagnostic Code (DC) 5279.  
DC 5279 provides that a 10 percent evaluation is assignable 
for anterior metatarsalgia (Morton's disease), unilateral or 
bilateral.  38 C.F.R. § 4.71a, DC 5279 (2006).

An evaluation in excess of 10 percent is also assignable 
under DC 5276, 5278, 5283 and 5284 if the evidence 
establishes severe flatfoot, a certain degree of claw foot 
(pes cavus), moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, or a moderately severe foot 
injury.  38 C.F.R. § 4.71a, DCs 5276, 5278, 5283, 5284 
(2006).  

The evidence in this case establishes that, prior to March 
11, 2006 (the date of a VA compensation and pension 
examination), the veteran's right foot disability picture did 
not more nearly approximate the criteria for an initial 
evaluation in excess of 10 percent under any applicable DC.

During his period of active service, the veteran reported 
right foot pain and underwent removal of a painful right foot 
mass.  Following discharge from service, he sought treatment 
for right foot complaints and underwent VA examinations of 
his right foot.  

During treatment visits, he reported, or medical 
professionals noted, foot and right heel pain and a needle 
sensation, and erythema.  As well, medical professionals 
diagnosed plantar fasciitis and moderate bunions and issued 
orthotics.

During a VA examination conducted in October 2003, the 
veteran reported right pain at rest and while standing and 
walking.  He indicated that the pain caused him to limp, but 
had not caused him to lose time from work.  An examiner noted 
right foot tenderness and Morton's metatarsalgia between the 
second and third toes.  He indicated that the veteran did not 
have pes planus or limitation with regard to standing and 
walking and did not require a right shoe support.  X-rays 
showed hypertrophy of the first metatarsal head, which the 
examiner attributed to Morton's neuroma and osteoarthritis, 
and a posterior calcaneal spur.   

The pain, tenderness and erythema are contemplated in the 10 
percent evaluation initially assigned the veteran's right 
foot disability under DC 5279, prior to March 11, 2006.  An 
initial evaluation in excess of 10 percent is not assignable 
during that time period under any applicable DC or 
regulation, including as interpreted in DeLuca, as there is 
no evidence of flatfoot (VA examiner noted no pes planus), 
claw foot, or malunion or nonunion of the tarsal or 
metatarsal bones.  There is also no evidence that, during 
that time period, the pain, tenderness and erythema were so 
severe that they caused more than moderate right foot 
disability.  By the veteran's own admission during the 
October 2003 VA examination, such symptoms occasionally 
caused him to limp, but did not interfere with his employment 
duties.  

3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition and the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to initial evaluations in excess 
of 10 percent for residuals of a fracture of the right thumb, 
metacarpal joint, with osteoarthritis, and Morton's neuroma 
with osteoarthritis of the first metatarsophalangeal joint, 
right foot, prior to March 11, 2006, have not been met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2006).  The Board also considered the benefit-of-
the-doubt rule; however, because the preponderance of the 
evidence is against each claim, the rule is not for 
application.  


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the right thumb, metacarpal joint, with 
osteoarthritis is denied.

An initial evaluation in excess of 10 percent for Morton's 
neuroma with osteoarthritis of the first metatarsophalangeal 
joint, right foot, prior to March 11, 2006, is denied.    


REMAND

The veteran also claims entitlement to service connection for 
major depression, including as secondary to service-connected 
low back strain, and tinnitus, entitlement to an evaluation 
in excess of 20 percent for low back strain, and entitlement 
to an initial evaluation in excess of 10 percent for Morton's 
neuroma with osteoarthritis of the first metatarsophalangeal 
joint, right foot, from March 11, 2006.  Additional action is 
necessary before the Board decides these claims.

First, in March 2007, after appearing before the undersigned 
for a hearing, the veteran submitted additional evidence in 
support of his appeal, specifically, a report of a private 
social worker, directly to the Board.  This report is 
pertinent to the veteran's claim for service connection for 
major depression.  The RO has not considered this evidence in 
the first instance and there is no indication in the record 
that the veteran is waiving his right to have the RO do so.  
(At the hearing, he indicated that, thereafter, he would be 
submitting evidence with a waiver; however, he failed to do 
so.)

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  67 Fed. 
Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration of that evidence.  In light of this 
holding, on remand, VA must ensure that the veteran is 
afforded due process by initially considering the previously 
noted evidence in support of the claim for service connection 
for major depression.  

Second, as previously indicated, the VCAA is applicable to 
the veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.  

For instance, during the previously noted hearing, the 
veteran testified that he had been seeing the aforementioned 
social worker weekly or biweekly during the prior three to 
six months for treatment of his psychiatric complaints.  
However, records of this treatment are not in the claims 
file.  Given their pertinence to the veteran's claim for 
service connection for major depression, they should be 
secured on remand.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims of entitlement to 
service connection for major depression and tinnitus, 
entitlement to an increased evaluation for a low back 
disability, and entitlement to a higher initial evaluation 
for a right foot disability, from March 11, 2006, are 
necessary.  

VA afforded the veteran examinations during the course of 
this appeal, but the reports of these examinations are 
inadequate to decide the claims being remanded.  First, these 
reports do not include opinions addressing whether the 
veteran's major depression is related to his service-
connected low back disability, which the private social 
worker opines is the case, and whether his preexisting 
tinnitus was aggravated during service.  Second, since an 
examiner prepared the report of examination of the veteran's 
low back disability, the veteran has claimed that such 
disability has worsened and now includes disc involvement.  
Moreover, x-rays taken during the examination confirm disc 
abnormalities, which might have worsened, thereby 
necessitating additional testing.  Third, during a March 2006 
foot examination of the veteran's service-connected right 
foot disability, an examiner noted significant limitation of 
motion of the veteran's right ankle.  He did not, however, 
specify that such limitation resulted from that disability.  
The claims file establishes that, after discharge from 
service, the veteran injured his right ankle and received 
treatment for ankle complaints unrelated to his service-
connected right foot disability.  Clarification is thus 
needed regarding whether the limitation of motion is caused 
by the service-connected right foot disability, thereby 
necessitating the evaluation of such disability under the DCs 
governing ratings of ankle disabilities.   

Based on the foregoing, this case is REMANDED for the 
following action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
records of the veteran's treatment by 
Deborah D. Barnes, LCSW, BCD, 3000 
Weslayan Street, Suite 300, Houston, 
Texas, 77027.  

2.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claim for 
service connection for major depression.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any psychiatric 
disability shown to exist; 

b) opine whether such disability is 
at least as likely as not related to 
the veteran's period of active 
service or service-connected low 
back disability (or the pain caused 
thereby); and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
tinnitus.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran's 
tinnitus preexisted service; 

b) if so, opine whether the 
preexisting tinnitus worsened in 
service beyond its normal 
progression; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for an evaluation in excess of 
20 percent for a low back disability.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any low back disorder 
shown to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's low 
back disability, including the 
degrees of lost flexion and 
extension; 

c) specifically indicate whether the 
veteran has ankylosis of the lumbar 
spine, and if so, describe the 
nature of that ankylosis; 

d) consider whether the veteran's 
low back disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use 
(expressed in terms of degrees of 
additional motion limitation beyond 
that which is observed clinically); 

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes and/or muscle spasm; 

g) if appropriate, identify any 
functional impairment of the lower 
extremities due to disc disease, and 
assess the frequency and duration of 
any attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

h) describe the impact of the 
veteran's low back disability on his 
daily activities and employability; 
and 

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for an initial evaluation in 
excess of 10 percent for Morton's neuroma 
with osteoarthritis of the first 
metatarsophalangeal joint, right foot, 
from March 11, 2006.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's 
right foot disability, including the 
degrees of lost motion; 

b) specifically indicate whether any 
limitation of motion of the right 
ankle is due to the veteran's 
service-connected right foot 
disability and, if so, characterize 
such limitation of motion as 
moderate or marked; 

c) also specifically indicate 
whether such limitation of motion is 
so severe it could be considered 
ankylosis; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

6.  Readjudicate the claims being 
remanded based on all of the evidence of 
record, including that which was received 
at the Board in March 2007.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


